Citation Nr: 1743730	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-58 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for left hand nerve damage.

3.  Entitlement to service connection for right hand nerve damage.

4.  Entitlement to service connection for a foot disability to include pes planus and nerve damage to both feet.  

5.  Entitlement to service connection for bilateral foot fungus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to October 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2015, December 2015, and September 2016, decision of the Providence, Rhode Island, Regional Office.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On respective November 2016 and December 2016 Appeal to Board of Veterans' Appeal form (VA Form 9), the Veteran requested a Board hearing at the local VA office to provide to provide testimony in support of his claims; however he has not had an opportunity to provide such testimony.  The Veteran's request for a Board hearing on the issues on the Title Page should be honored and on remand he should be provided such opportunity.  See 38 U.S.C.A. § 7107 (West 2015); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2016). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a Veterans Law Judge at the local VA office, in accordance with applicable laws and regulations related to the claimed listed on the Title Page. A copy of the notice sent to the Veteran shall be associated with the claim folder.  After the hearing is conducted, the Veteran withdraws the hearing request, or he fails, without good cause, to report for the scheduled hearing, the claim folder should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



